Exhiibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Stitt* 1 Carson City, Nevada 89701-4520 (775) 884-5708 Website: viverenveos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20110332560-53 Certificate to Accompany Restated Articles or Amended and Restated Articles (PURSUANT TO NRS) Filing Date and Time 05/02/2011 3:01 PM Entity Number E0640692006-5 USE BLACK INK ONLY -DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY This Form is to Accompany Restated Articles or Amended and Restated Articles of Incorporation (Pursuant to NRS 78.403, 82.371, 88.221, 87A, 88.355 or 88A.250) (This form to also to be used to accompany Restated Articles or Amended and Restated Articles for Limited-Liability Companies, Certificates of Limited Partnership, Limited-Liability Limited Partnerships and Business Trusts) 1.Name of Nevada entity as last recorded in this office: Rohat Resources, Inc. 2.The articles are (mark only one box) o Restated x Amended and Restated Please entitle your attached articles "Restated" or ''Amended and Restated," accordingly. 3.indicate what changes have been made by checking the appropriate box:* oNo amendments; articles are restated only and are signed by an officer of the corporation who has been authorized to execute the certificate by resolution of the board of directors adopted on: xThe certificate correctly sets forth the text of the articles or certificate as amended to the date of the certificate_ RI The entity name has been amended. oThe registered agent has been changed. (attach Certificate of Acceptance from new registered agent) oThe purpose of the entity has been amended. xThe authorized shares have been amended. oThe directors, managers or general partners have bden amended. oIRS tax language has been added. xArticles have been added. xArticles have been deleted. oOther. The articles or certificate have been amended as follows: (provide article numbers, If available) *This form is to accompany Restated Articles or Amended and Restated Articles which contain newly altered or amended articles. The Restated Articles must contain all of the requirements as set forth in the statutes for amending or altering the articles for certificates. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. Nevada Secretary of State Restated Articles This form must be accompanied by appropriate fees.
